Citation Nr: 0917258	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-37 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for facial neuralgia and/or 
motor ticks with possible Tourrete's syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The Veteran had active duty military service from July 1987 
to June 1991.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in St. Louis, Missouri.  


FINDING OF FACT

The competent evidence demonstrates that facial neuralgia 
and/or motor tics with possible Tourette's syndrome is not 
related to service.


CONCLUSION OF LAW

Facial neuralgia and/or motor tics with possible Tourette's 
syndrome was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A March 2004 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the letter dated in March 2004 partially satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the March 2004 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letters also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the March 2004 letter was sent to the 
Veteran prior to the September 2004 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  An October 2008 letter provided this notice.  
Although the notice was sent after the initial adjudication 
of the Veteran's claim, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the October 2008 letter fully complied with the requirements 
of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, 
supra, and after the notice was provided the case was 
readjudicated and a March 2009 supplemental statement of the 
case was provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are a number of private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

The Veteran was afforded a VA examination in June 2004 with 
respect to the issue decided herein.  Although this 
examination was deficient because it did not provide an 
opinion on the etiology of the Veteran's neurological 
condition, the Board remanded the case in September 2008 to 
correct the deficiency by granting the Veteran a new VA 
examination.  The Veteran was scheduled for the new 
examination in December 2008.  However, the Veteran failed to 
report.  

After the Veteran failed to report in December 2008, the 
Veteran was rescheduled for January 2009.  The claims file 
demonstrates that the Veteran cancelled this appointment for 
weather-related reasons.  The Veteran was thereafter 
rescheduled for an appointment in February 2009.  However, 
the Veteran again failed to report.

The Veteran's representative contends that at least one of 
the notices informing the Veteran of his new VA examination 
was sent to the wrong address.  For the reasons stated below, 
the Board disagrees and finds that VA fulfilled its duty to 
assist the Veteran in obtaining a new medical examination.   

Initially, the Board notes that VA's duty to assist the 
Veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Further, the Board notes that 
there is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).

In this case, the Board acknowledges that two post-remand 
correspondences were returned to VA because the destination 
P.O. Box was closed.  However, upon establishing a new 
address for the Veteran, VA updated its mailings and sent the 
Veteran all pertinent information regarding his examinations.  
Since none of this mail was returned to VA, the presumption 
of regularity of government process applies and the burden 
falls on the Veteran to present clear and convincing evidence 
to the contrary.  The Veteran's representative has attempted 
to meet this burden by asserting in his April 2009 Informal 
Hearing Presentation that VA had the wrong address for the 
Veteran on file.  However, the Veteran verified that he 
received at least some of the mail at the updated address by 
calling to cancel his January 2009 appointment.  

Moreover, there is no indication that the Veteran submitted a 
change of address with VA.  Rather, the record shows that VA 
proactively searched for a new address for the Veteran using 
the internet, although VA was under no obligation to locate 
the Veteran at an address not contained in the claims file.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  If the Veteran had 
indeed changed his address without informing VA, it is well 
established that it was his responsibility to keep VA advised 
of his whereabouts in order to facilitate the processing of 
his claim.  If he chose not to do so, "there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Id. at 265. 

In sum, the Board finds that the Veteran was adequately 
notified of his opportunity for a new VA medical examination 
but twice failed to appear.  Because VA met its duty to 
provide a new examination, the Board finds that all remand 
directives have been sufficiently addressed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  As for the current status of 
the Veteran's claim, the Board must make a decision based on 
the evidence of record.  38 C.F.R. § 3.655 (2008).



II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).   Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To establish service connection in this 
manner, the evidence must show that the Veteran suffers from 
a current disability as a result of an in-service event(s).  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the Veteran has presented competent evidence 
that he currently suffers from a facial neurological 
condition.  At his June 2004 VA examination, the Veteran was 
diagnosed with motor tics and possible Tourette's syndrome.

However, while the Veteran has presented competent evidence 
of a current disability, the Veteran has not presented 
competent evidence that his facial neurological condition is 
related to his active duty service.  The Veteran's service 
treatment records are negative for related complaints.  The 
June 2004 VA examiner did not make an opinion on the etiology 
of the Veteran's condition.  The Veteran was offered an 
opportunity for a new examination in December 2008 and 
February 2009; however, he twice failed to report.  Thus, any 
medical evidence which would have been obtained may not be 
considered.

The Board acknowledges the Veteran's contention that his 
facial neurological condition is related to his active duty 
service.  However, as a layperson, he is not competent to 
draw such a conclusion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  

In sum, the Board finds that a preponderance of the evidence 
is against the Veteran's claim.  Although the Veteran has 
demonstrated that he suffers from a current disability, he 
has not presented competent evidence linking his current 
facial neurological disability to his active duty service.  
Since a preponderance of the evidence is against his claim, 
the benefit of the doubt rule does not apply and the 
Veteran's claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Service connection for facial neuralgia and/or motor ticks 
with possible Tourrete's syndrome is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


